DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Borowski (WO 2012/085149) (PCT version of US 9,516,244 from IDS).
Regarding Claims 1 and 10, Borowski discloses (plurality of) a photomultiplier pixel cell(s) [Fig 6; 0145-7], comprising: a photon detector coupled to detect an incident photon [#40 of Fig 6], wherein the incident photon is adapted to trigger an avalanche current in the photon detector [#40 of Fig 6]; a quenching circuit coupled to the photon detector to quench the avalanche current [#40-41 of Fig 6]; an enable circuit coupled to the photon detector to enable and disable the photon detector in response to an enable signal [#42-43 of Fig 6]; a buffer circuit coupled to the photon detector to generate a digital output signal having a pulse width interval in response to the avalanche current triggered in the photon detector [#43, #45 of Fig 6]; and a digital-to-analog converter having a plurality of inputs, wherein the buffer circuit is a first one of a plurality of buffer circuits, wherein a first one of the inputs of the digital-to-analog converter is coupled to the first one of the plurality of buffer circuits [#43-45 of  Fig 6, 8; 0147-9; 0155] to receive a respective one of a plurality of digital output signals, wherein the digital-to-analog converter is coupled to generate an analog output signal having a magnitude that is responsive to a total number of digital 
Regarding Claim 11, Borowski also discloses wherein the light sensing system is included in a line scan sensor [0129-34; 0145-9].
Regarding Claim 12, Borowski also discloses  a light source coupled to the controller, wherein the light source is coupled emit light towards an object such that the emitted light is reflected from the object to the pixel array to determine a distance to the object from the pixel array based on a time-of-flight of the light from the light source [#60-#63, #67 of Fig 8,9; 0155; 0166-67].
Regarding Claims 2 and 13, Borowski also discloses a threshold detection circuit having a first input coupled to receive the analog output signal from the digital-to-analog converter [#43-45 of Fig 6, 8; 0147-9; 0155], and a second input coupled to receive a reference signal, wherein the threshold detection circuit is coupled to generate a start signal in response to the analog signal and the reference signal [#43-45 of Fig 6, 8; 0147-9; 0155]; and a time-to-digital converter circuit coupled to receive the start signal, wherein the time-to- digital converter circuit is coupled to process time in response to a threshold number of digital output signals received concurrently within the pulse width interval at the plurality of inputs of the digital-to-analog converter [#43-45 of Fig 6, 8; 0129-34; 0145-49; 0166-67].
Regarding Claims 3 and 14, Borowski also discloses wherein the photon detector is disposed in a first wafer, and wherein the quenching circuit, the enable circuit, the buffer circuit, 
Regarding Claims 4 and 15, Borowski also discloses wherein the photon detector comprises a Geiger-mode Single Photon Avalanche Photodiode (SPAD) [#40 of Fig 6; 0002; 0145].
Regarding Claims 5 and 16, Borowski also discloses wherein the enable circuit comprises a transistor coupled between a voltage reference terminal and the SPAD, wherein the transistor is coupled to be switched in response to the enable signal to individually enable and disable the SPAD [Fig 5, 6, 8; 0019; 0128-34; 0145-9; 0155; 0168].
Regarding Claims 6 and 17, Borowski also discloses wherein the quenching circuit comprises an active quenching circuit coupled to generate a constant width for the pulse width interval of the digital output signal [#70, #76 of Fig 10; 0172-75].
Regarding Claims 8 and 19, Borowski also discloses wherein the photon detector, the quenching circuit, the enable circuit, and the buffer circuit are included in a digital portion of the photomultiplier pixel cell, wherein the digital-to-analog converter is included in an analog portion of the photo multiplier pixel cell, wherein digital portion is one of a plurality of digital portions, and wherein the photo multiplier pixel cell includes the plurality of digital portions coupled to the analog portion [#40-43 of Fig 6, 8; 0145-6].

Claim Objections
Claims 7, 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645